PER CURIAM.
The Florida Bar has filed a petition to amend the Rules Regulating The Florida Bar with respect to legal specialization and education. The Bar points out that, due to a misunderstanding between the Board of Governors and the Board of Legal Specialization and Education, increases in the continuing legal education requirements of civil and criminal recertifications were erroneously included in the Bar’s 1989 proposed revisions and were then approved by this Court. This petition seeks to return the recertifications to the original requirements. The petition is granted, and rules 6-4.4, 6-8.4 and 6-8.6 are hereby amended in the following manner:
6-4.4 RECERTIFICATION
(d) The applicant must demonstrate he or she has completed at least seventy five (75) fifty (50) hours of approved continuing legal education since the last date of certification. This requirement shall be satisfied by the applicant’s participation in continuing legal education approved by The Florida Bar pursuant to rule 6-4.3(e)(1) through (6).
6-8.4 CRIMINAL TRIAL RECERTIFI-CATION
(c) The applicant shall make a satisfactory showing that he or she has accumulated at least seventy-five (75) fifty (50) hours of approved continuing legal education during the period since original certification. Applicants seeking recerti-fication as both criminal trial lawyers and criminal appellate lawyers must complete at least seventy-five (75) fifty (50) hours of approved continuing legal education in each of the categories, for a total of one hundred fifty — (150) (100) hours.
6-8.6 CRIMINAL APPELLATE RE-CERTIFICATION
(c) The applicant shall make a satisfactory showing that he or she has accumulated at least seventy five (75) fifty (50) hours of approved continuing legal education during the period since original certification. Applicants seeking recerti-fication as both criminal trial lawyers and criminal appellate lawyers must complete at least seventy five (7-5) fifty (50) hours of approved continuing legal education in each of the categories, for a total of one hundred fifty (150) (100) hours.
These amendments shall be effective as of October 1, 1989, which was the effective date of all other amendments to chapter 6 of the rules.
It is so ordered.
SHAW, C.J., and OVERTON, EHRLICH, BARKETT, GRIMES and KOGAN, JJ., concur.
McDONALD, J., dissents with an opinion.